Citation Nr: 0209959	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  98-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had recognized military service during World War 
II.  He died in February 1971.  The appellant is the 
veteran's widow.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

In November 2000 the Board remanded the case to the RO for 
further development and adjudicative action.

In May 2002 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The appellant did not appeal a March 1978 determination 
wherein the RO denied entitlement to service connection for 
the cause of the veteran's death.

2.  The evidence received since the March 1978 RO 
determination bears directly or substantially upon the issue 
at hand; the evidence is not essentially duplicative or 
cumulative in nature, and is so significant that it must be 
considered in order to decide fairly the merits of the claim.

3.  The probative evidence of record does not show that a 
disability related to service was the principal or 
contributory cause of the veteran's death.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 1978 decision wherein 
the RO denied entitlement to service connection for the cause 
of the veteran's death is new and material, and the 
appellant's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3,159 and 3.326(a)).

2.  The cause of the veteran's death was not a disability 
incurred in or presumed to have been incurred in service; a 
service-connected disability did not cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

An official record dated in April 1949 shows that the veteran 
was listed as a prisoner of war (POW) of the Japanese 
government from July 1943 to September 1943.  This was 
replaced with a July 1950 report that recharacterized this 
period as "AWOL" and noted he was not eligible to receive 
pay during this period of service. 

At the veteran's death in February 1971, service connection 
was in effect for moderately advanced, inactive PTB that was 
rated as 50 percent disabling.  

The death certificate shows that he died at Laguna Provincial 
Hospital and that the certified cause of death was 
cerebrovascular accident, probable cerebral hemorrhage, due 
to hypertensive vascular disease.  No other conditions were 
listed as having contributed to his death.  Medical records 
during and subsequent to military service through the early 
1960's showed he was observed for PTB but did not report any 
diagnosis of cardiovascular disease including hypertension.

The appellant filed a claim for burial benefits in 1971, 
which the RO granted.  She inquired about pension and 
compensation benefits in 1972.  It appears that in 1978 she 
requested consideration for service connection for the cause 
of the veteran's death based on beriberi heart disease linked 
to claimed POW status.  Her letter to the RO in January 1978 
mentioned a claim for "DIC".  The RO advised her by letter 
that she did not have entitlement to that benefit since the 
record did not show a service-connected disability caused his 
death or was associated with the cause of death.  She made 
essentially the same claim in 1997.  A RO hearing officer 
concluded there had been no previous claim from the appellant 
(Transcript at 3).  

In support of her claim the appellant provided a May 1997 
letter from VN Sta. M, MD, who certified having treated the 
veteran from 1948 to 1960 for hypertension, angina pectoris 
and "PTB".  In March 1998, TN, MD, wrote that as an intern 
at the Laguna facility he cared for the veteran during his 
last days of life and that "PTB" was a disease related to 
his death, but not mentioned on the death certificate.  Dr. 
TN stated further that hypertension developed from the 
veteran's having been tortured by the Japanese in 1943. 

Pursuant to the Board remand, the RO contacted the appellant 
and requested that she provide the names, addresses and 
approximate dates of treatment for all health care providers 
who may possess additional records referable to treatment of 
the veteran for PTB and hypertensive vascular disease.  

The RO in February 2001 requested treatment reports from the 
physicians she identified and records of the veteran's 
terminal admission to Laguna Provincial Hospital from January 
30, 1971 to February 2, 1971.  Complete VA clinical records 
were also requested, but none were located.  The Laguna 
facility responded later in February 2001 that the records 
were no longer available.  The RO in December 2001 sent 
follow-up requests to the physicians the appellant had 
identified and advised her by letter that the evidence had 
not been received.  In January 2002 she advised the RO that 
she could not secure evidence from Dr. VN and Dr. Sta. M., 
who she reported was deceased. 

The RO obtained a VA medical opinion.  The VA physician noted 
that the veteran's death was linked to a probable hemorrhagic 
cerebrovascular accident due to hypertensive vascular 
disease.  The physician opined that PTB was not a risk factor 
in the development of cerebrovascular accident and that it 
had no relationship whatsoever to the actual cause of death.  


Criteria

Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  


This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for cardiovascular disease 
including hypertension although not otherwise established as 
incurred in service if manifested to a compensable degree 
within 1 year from the date of separation from service 
provided the period of service and rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 C.F.R. § 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  

The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).


Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310.  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

(a) The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.

(b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.

(c) Contributory cause of death. (1) Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312.

(a) Statement of policy. Every claimant has the right to 
written notice of the decision made on his or her claim, the 
right to a hearing, and the right of representation. 
Proceedings before VA are ex parte in nature, and it is the 
obligation of VA to assist a claimant in developing the facts 
pertinent to the claim and to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government. The provisions of this 
section apply to all claims for benefits and relief, and 
decisions thereon, within the purview of this part 3.  

(b) The right to notice--(1) General. Claimants and their 
representatives are entitled to notice of any decision made 
by VA affecting the payment of benefits or the granting of 
relief. Such notice shall clearly set forth the decision 
made, any applicable effective date, the reason(s) for the 
decision, the right to a hearing on any issue involved in the 
claim, the right of representation and the right, as well as 
the 
necessary procedures and time limits, to initiate an appeal 
of the decision.  38 C.F.R. § 3.103.


New & Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 C.F.R 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will become final. The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement. 

While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that 
determination and a desire for appellate review. If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified. For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the Notice of Disagreement must make that 
clear.  38 C.F.R. § 20.201.

A Notice of Disagreement and/or a Substantive Appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such Notice of Disagreement or Substantive Appeal.  38 C.F.R. 
§ 20.301.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error. Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104. 

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104.

38 U.S.C.A. § 5103A(f) of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2098-99 (2000) provides that nothing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Re. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

(a) Statement of policy. Every claimant has the right to 
written notice of the decision made on his or her claim, the 
right to a hearing, and the right of representation. 
Proceedings before VA are ex parte in nature, and it is the 
obligation of VA to assist a claimant in developing the facts 
pertinent to the claim and to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government. The provisions of this 
section apply to all claims for benefits and relief, and 
decisions thereon, within the purview of this part 3.

(b) The right to notice--(1) General. Claimants and their 
representatives are entitled to notice of any decision made 
by VA affecting the payment of benefits or the granting of 
relief. Such notice shall clearly set forth the decision 
made, any applicable effective date, the reason(s) for the 
decision, the right to a hearing on any issue involved in the 
claim, the right of representation and the right, as well as 
the 
necessary procedures and time limits, to initiate an appeal 
of the decision.  38 C.F.R. § 3.103.

The regulations define new and material evidence as follows:


New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).



The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (CAVC) recently ruled that the CAVC erred 
in adopting the test articulated in Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In Colvin, the CAVC adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The appellant has indicated that pertinent evidence was not 
available after the RO  asked for specific records on more 
than one occasion.  It is appropriate to mention that the RO 
notified the appellant of the evidence needed to substantiate 
the claim by virtue of the rating decisions, statement of the 
case, and other correspondence pertinent to the current claim 
including supplemental statements of the case.  The most 
recent supplemental statement of the case in May 2002 
discussed reasonable efforts made to assist her and outlined 
the evidence considered.  

Earlier, in December 2001, the RO corresponded with her 
regarding information needed, advised her of what she could 
do and what VA had done to obtain specified evidence.  Her 
response to this notice advised the RO the evidence sought 
was not available.  The development notice early in 2001 had 
informed her of VA action to assist her in obtaining 
specified evidence.  No other records were located through 
the RO development actions and a medical opinion was 
obtained.  The above described notice, and other 
correspondence of record sufficiently placed the appellant on 
notice of what evidence could be obtained by whom and advised 
her of her responsibilities if she wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 01-997 (U.S. 
Vet. App. June 19, 2002).

As she was afforded the opportunity to submit argument and 
evidence in support of the claim, had a hearing at the RO, 
and received substantial assistance from the RO to develop 
the record, the Board finds that VA has fulfilled its 
obligation to inform the appellant of the evidence needed to 
substantiate the claim and to assist her.  




In view of the foregoing, the Board finds that she will not 
be prejudiced by its actions, and that a remand would only 
serve to needlessly delay resolution of the claim.  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  See also Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

The Board believes that the duty to assist has been satisfied 
through the RO efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records she adequately identified and authorized to release.  
38 U.S.C.A. § 5103A(b); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible.  No further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist the appellant as mandated by 
the Board remand or by the VCAA as it pertains to her claim.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) holding a remand 
under the VCAA is not required where, as in this case, an 
appellant was fully notified and aware of the type of 
evidence required to substantiate a claim and no additional 
assistance would aid in further developing the claim.  The 
application of the new law to situations that involve prior 
final rating decisions is discussed below.




Analysis

New and material evidence

The appellant seeks to reopen a claim that the RO denied in 
March 1978.  Her correspondence earlier in the 1970's was not 
as specific to a death compensation claim and for purposes of 
this decision the 1978 RO determination is viewed as the 
initial rating determination.  

In essence, when the RO finally denies a claim, the claim may 
not thereafter be reopened and allowed, unless new and 
material evidence has been presented or there is clear and 
unmistakable error (CUE) in a prior determination.  It is not 
alleged that the RO committed such error and there is no 
argument for any nonstatutory basis to find the prior 
determination nonfinal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103; see also Tetro v. Gober, 14 Vet. App. 100 (2000) 
and Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).

When a claimant seeks to reopen a finally-denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim, there must be new and material evidence presented 
since the claim was last finally disallowed on any basis, not 
only since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  Thus, the March 1978 RO 
determination is the pertinent determination regarding her 
entitlement to death compensation.  



The RO in 1998 considered the claim as an application to 
reopen and the appellant completed a timely appeal.  The RO 
reviewed the claim on the merits in March 2000 after 
concluding there was no prior claim for purposes of finality 
but advised her of the decision through a supplemental 
statement of the case which contained a new issue.  The 
consideration of the claim on the merits is justified in view 
of the medical evidence added to the record.  This evidence 
included a medical statement that implicated the service-
connected disability in the veteran's death.   

What has changed since the February 1998 RO decision is the 
interpretation of the applicable test for new and material 
evidence as a result of the Hodge decision.  
In view of the evidence added the Board finds that new and 
material evidence has been submitted to warrant reopening the 
appellant's claim.  The evidence received since the 1978 RO 
decision is not essentially cumulative of earlier evidence.  

VA must first determine whether the appellant has submitted 
new and material evidence under section 3.156 to reopen a 
claim.  The additional evidence regarding the cause of death 
is not cumulative, passing the first test.  The additional 
evidence viewed with that previously of record is new and 
material evidence as it does bear directly and substantially 
upon the issue at hand, and not being solely duplicative or 
cumulative, it is significant and must be considered in order 
to decide the merits of the claim fairly.  

As required under Barnett, the Board has reviewed the 1998 RO 
determination that was appealed and finds new and material 
evidence is submitted.  The additional evidence collectively, 
viewed liberally, adds pertinent information to previously 
reviewed evidence regarding the cause of death.  Thus, the 
additional evidence is new and material as defined by the 
regulation.  

VA must proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999).  In this case the Board in November 
2000 deferred consideration of the matter pending the 
completion of additional development to obtain a record that 
would support an informed determination and meet VA's 
obligation to assist the appellant.  The Board found that the 
claim required additional development in view of state of the 
record and the RO completed the development.  The Board will 
proceed with a discussion of the merits of the claim.  The 
Board has addressed the question of new and material evidence 
directly in this decision although it was implicitly 
determined in the preliminary order issued in November 2000 
that such evidence had been submitted to justify further 
development for an adjudication on the merits.


Cause of Death

Basic requirements for the claimant to prevail consist of 
medical evidence of a current disability, lay or medical 
evidence, depending on the circumstances, evidence of 
incurrence or aggravation of a disease or injury in service 
and medical evidence of a nexus between the inservice injury 
or disease and the current disability or death.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) and Lathan, supra.  

Dr. N.'s statement, read liberally, appeared to implicate the 
veteran's service-connected PTB in the cause of death.  The 
Board remanded the case to fulfill the duty to assist.  Dr. 
N. also seemed to opine that the cardiovascular disease a 
result of POW status which assumed facts not in evidence.  As 
noted previously, the service department recharacterized the 
claimed POW status as unauthorized absence for which the 
veteran was not entitled to pay and allowances.  

In essence that period was not recognized military service.  
The weight of a medical opinion is diminished where it is 
based on an inaccurate factual premise or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 
548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Obviously the factual 
premise of POW status is inaccurate.  In addition, Dr. Sta. 
M. merely stated the veteran had been treated but not during 
the decade prior to his death or during the first year after 
service.  Further the statement does not indicate when he was 
first treated for cardiovascular disease and other 
contemporaneous records are silent regarding cardiovascular 
disease. 

The appellant has been advised of the conclusions reached by 
a VA examiner and has not provided the Board with notice that 
medical evidence in rebuttal is forthcoming since the last VA 
evaluation in 2001.  Beausoleil v. Brown, 8 Vet. App. 459, 
465 (1996); Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).  

The recent VA medical opinion does not support the claim that 
a service-connected disability caused or contributed to the 
veteran's death.  The supportive evidence for direct service 
connection is based on an inaccurate factual premise and the 
medical statement from Dr. Sta. M. does not establish the 
presence of cardiovascular disease within the first year 
after separation from service.  Dr. N.'s statement regarding 
contributory cause of death viewed against the current VA 
medical opinion and the death certificate is entitled to no 
significant probative weight.  

In essence, Dr. N. recalls matters from his internship which 
the certifying physician at the time did not find warranted 
in recording the cause of death.  Thus, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim as the VA opinion and death certification definitely do 
not support a nexus between the veteran's PTB and death on a 
principal or contributory basis.  

The more recent medical opinion supplements the certified 
cause of death with more persuasive rationale in view of the 
comprehensive review of the medical record that was 
completed.  In light of this, the Board finds that the 
competent evidence is against the claim, and it should be 
denied.  Struck v. Brown, 9 Vet. 
App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  As with any piece of evidence, the credibility and 
weight to be attached to this opinion is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The conclusions of the VA pulmonary examiner in 2001 appear 
to have been based on a fair consideration of the material 
evidence, and to reflect significant knowledge and skill in 
analysis of the pertinent data.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  It must be pointed out that the recent 
VA opinion included a review of pertinent medical evidence 
that covered an extensive period of time after Dr. Sta. M. 
last observed the veteran.  Further, Dr. N.'s conclusions are 
not supported in the contemporaneous certification of the 
cause of death or the recent medical review of the record.  

Although the appellant produced medical evidence supporting a 
contention of a service-related nexus for the veteran death, 
the medical determination of the cause of death and the 
recent VA medical review did not confirm a plausible 
relationship between a service-connected disability and the 
veteran's death, or link a fatal disease to service on a 
direct or presumptive basis.  The Board has stated the 
reasoning for not finding the statements from Dr. N. and Dr. 
Sta. M. of sufficient probative value when viewed against the 
recent comprehensive VA evaluation, which found no basis for 
such association and supplements an earlier death 
certification of the same finding.  

Although Dr. N. may be seen as the veteran's treating 
physician for his terminal hospitalization, the opinion of a 
treating physician is not entitled to greater weight than the 
opinion of a nontreating physician.  


The probative value of medical opinion evidence is based on 
the medical expert's personal examination, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  Guerrieri, supra.  
It is on the basis of the VA medical opinion and death 
certification that the Board finds the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.  The Board does not find that 
the record includes any credible evidence in favor of service 
connection on a direct or presumptive basis for any 
disability implicated as a possible cause of death.  

The RO decision to refer the claims file to a pulmonary 
specialist was within the discretion allowed for in the Board 
remand.  According to the report. a specialist reviewed the 
claims file and provided an opinion that, in essence, 
concluded the PTB was not a cause of the veteran's death or a 
material factor in his death.  

The examiner's opinion, though brief, essentially found moot 
any question of "debilitating effects" due to PTB that made 
the veteran "materially less capable" of resisting the 
effects of his fatal disease process, or that it had a 
"material influence in accelerating death," or was a 
contributory cause of death under 38 C.F.R. § 3.312(c).  The 
physician responded adequately to the opinion request derived 
from the Board remand.


ORDER

The appellant, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for the 
cause ofd the veteran's death, the appeal is granted to this 
extent only.

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

